Citation Nr: 1113301	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-28 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a low back disability, diagnosed as residuals of a compression fracture at L2.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1969 to May 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2006 by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the condition of his service-connected low back disability has gotten worse and that this decline warrants a higher disability evaluation.  The Veteran was originally awarded service connection for residuals of a compression fracture at L2 in a rating decision dated January 1972.  The RO evaluated the Veteran's disability as 10 percent disabling, effective May 2, 1971.  The Veteran was notified of this decision and perfected an appeal.  A June 1972 Board decision confirmed and continued the Veteran's 10 percent evaluation.

The Veteran filed the current claim for an increased rating in January 2006.  The RO evaluated the Veteran's low back disability under 38 C.F.R. § 4.71a, Diagnostic Code 5235 (vertebral facture or dislocation) as 20 percent disabling, effective January 10, 2006.  The Veteran was notified of this decision and timely perfected this appeal.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that VA must provide a new examination when a veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

Here, the Board finds that a new VA examination is warranted as the Veteran has not been afforded a VA examination since March 2006 and pertinent medical evidence bearing on his disability has been received since that time.  See April 2009 lumbar spine magnetic resonance imaging (MRI) scan (performed due to worsening back pain).  Moreover, the Veteran has indicated that the condition of his service-connected low back disability has worsened and that he experienced adverse employment consequences because of it.  Thus, the Veteran should be provided a new VA examination to ascertain the nature and severity of his service-connected low back disability.

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA medical records pertaining to the Veteran that are dated from February 2, 2007, should be obtained.  Additionally, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his low back disability.
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment and approximate dates of treatment from 2005, which are not already of record, for his service-connected low back disability, diagnosed as residuals of a compression fracture at L2.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from February 2, 2007, and any other VA records identified by the Veteran in response to Step One which are not already of record.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  After the above development is completed, schedule the Veteran for a VA spine examination to ascertain the nature and severity of his service-connected low back disability, diagnosed as residuals of a compression fracture at L2.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to include a discussion about the ranges of motion of the lumbar spine.  The examiner should also state whether the Veteran's low back disability is manifested by weakened movement, excess fatigability, incoordination or pain, and if so, whether there is an additional loss of range of motion as a result of these symptoms.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If possible, the examiner should also state the point at which pain begins on range of motion testing, if any.

In addition, the examiner should discuss the frequency and severity of incapacitating episodes, if any, and also indicate whether the Veteran's low back disability is manifested by any objective neurologic abnormalities, including, but not limited to the bladder, bowel, or the lower extremities.  The examiner must provide a complete rationale for any stated opinion. 
   
4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


